DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites in lines 1-2 the limitation, “further comprising a pair of diametrically opposed locks”.  It is unclear whether the recited diametrically opposed locks are separate locks from the lock recited in claim 1.  The disclosed embodiments which include diametrically opposed locks, such as the shown in Fig. 73 and disclosed in Par. [0141] with grip locks 534, do not contain any additional locks 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2011/0092915 to Olson in view of US Patent App. Pub. 2012/0316508 to Kirchhofer. 
Regarding Claim 1, Olson teaches a force actuated injection device, comprising: a body (Fig. 10A-21C, element 201 and 202) adapted to contain medication (201 and 202 house syringe 218 which contains medication); a grip (205 and 228) slidably disposed over the body (Par. 0120); a lock (245, Par. 0111) disposed between the body and the grip (Par. 0106; guide 233 is integral with element 228 which is part of the grip; Fig. 15 shows lock 245 is disposed between element 201 of the body and element 233 of the grip), the lock when locked preventing movement of the grip relative to the body and when unlocked permitting movement of the grip relative to the body (Par. 0111); a needle guard (208) retractable relative to the body (Par. 0105), a biasing member (Fig. 18, 214) biasing the needle guard 
Olson is silent regarding a resistance band disposed between the body and the needle guard adapted to resist initial needle guard retraction relative to the body, wherein force on the needle guard overcomes a frictional force of the resistance band. 
Kirchhofer teaches an analogous invention directed to a force actuator injection device (Figs. 8a-8d), comprising a body (element 1) and needle guard (element 5), and a resistance band (the guiding track 4 is interpreted as a resistance band since it provides resistance to the needle guard) disposed between the body and the needle guard and adapted to resist initial needle guard retraction relative to the body (Par. 0064; element 4b of the resistance band provides the initial resistance as shown from Figs. 8b-8c), wherein force on the needle guard overcomes a frictional force of the resistance band allowing the needle guard to retract relative to the body (Par. 0064). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the force actuated injection device of Olson to include a resistance band disposed between the body and the needle guard adapted to resist initial needle guard retraction relative to the body, wherein force on the needle guard overcomes a frictional force of the resistance band, as taught by Kirchhofer, in order to reduce unintended needle jabs or sticks (Par. 0017 - Par. 0030).  Kirchhofer further teaches a protrusion (Figs 8a-8d, element 5) on the needle guard which engages with an abutment (4b) on the resistance band (4) in order to accomplish the function recited above.  It would have further been obvious to one of ordinary skill in the art to modify the needle guard and the body of Olson, to include these engaging elements of a protrusion on the needle guard and an abutment on the resistance band, in order to allow the resistance band to accomplish its function of resisting initial needle guard retraction relative to the body.  
Regarding Claim 2, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the predetermined amount of force required to overcome the frictional force of the resistance band is greater than an amount of force required to overcome the biasing member (Par. 0064).
Regarding Claim 4, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 1 as discussed above and including the limitations of claim 4 as the device has already been modified such the resistance band resists only initial retraction of the needle guard relative to the body (Kirchhofer, Par. 0064, the abutment 4b provides resistance only to the initial retraction of the needle guard since the protrusion of the needle guard snaps over the abutment after initial retraction; the device of Olson has been modified to include a resistance band 4 with the abutment 4b). 
Regarding Claim 5, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 1 as discussed above, and Olson further teaches wherein the needle guard comprises a tubular body having at least one axially extending member (Fig. 12, element 231) that travels along a surface of the body to engage the lock (Par. 0119).
Regarding Claim 7, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 1 as discussed above, but is silent regarding the lock further comprising a pair of diametrically opposed locks and the needle guard comprising a pair of diametrically opposed axially extending members each adapted to engage one of the pair of diametrically opposed locks. 
However, Olson further teaches that for all latches used in the device, two diametrically opposed latches may be used (Par. 0108; when two latches are spaced symmetrically, they will be diametrically opposed).  Lock 245 is part of element 224 which Olson refers to as a grip latch (Fig. 14; Par. 0111). Therefore, Olson teaches there may be two diametrically opposed grip latches, and therefore two diametrically opposed locks.  

Regarding Claim 8, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the force actuated injection device has no stored internal energy for administering an injection (Par. 0119-0120; injection force is provided by the user and is not internally stored). 
Regarding Claim 9, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 1 as discussed above, and Olson further teaches the device comprising a window formed through the grip (Fig. 11A-C; element 204 is a window formed through element 201 of the body, but element 202 and element 205 of the grip form a smaller window as shown in Fig. 11B, the top of the window is formed by element 205 of the grip; therefore a window is formed through the grip).
Regarding Claim 10, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the body comprises diametrically opposed guide rails for guiding diametrically opposing members extending from one end of the needle guard. 
However, Olson further teaches that for all latches used in the device, two diametrically opposed latches may be used (Par. 0108; when two latches are spaced symmetrically, they will be diametrically opposed).  Lock 245 is part of element 224 which Olson refers to as a grip latch (Fig. 14; Par. 0111). Therefore, Olson teaches there may be two diametrically opposed grip latches, and therefore two diametrically opposed locks.  Additionally, Olson teaches a guide rail (227) for the guiding a member 
As Olson teaches the lock may comprise diametrically opposed locks as discussed above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to modify the device of Olson and Kirchhofer to comprise diametrically opposing members extending from of the needle guard in order to unlock each of the pair of diametrically opposed locks.  Additionally, it would have also been obvious to one of ordinary skill in the art to modify the device to comprise diametrically opposed guide rails, in order to guide the diametrically opposing members extending from one end of the needle guard. 
Regarding Claim 12, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 1 as discussed above, and Olson further teaches wherein the body includes an internal fluid reservoir (Fig. 17A, element 202 of the body houses a syringe 218 with an internal fluid reservoir). 
Regarding Claim 13, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 1 as discussed above, and Olson further teaches wherein the body is adapted to hold a syringe (Fig. 17A, element 218) and the grip is adapted to engage a syringe plunger (215 is engaged with the plunger 212 and 228 which is a portion of the grip). 
Regarding Claim 14, Olson teaches a force actuated injection device, comprising: a body (Fig. 10A-21C, element 201 and 202) adapted to contain medication (201 and 202 house syringe 218 which contains medication); a grip (205 and 228) slidably disposed over the body (Par. 0120); a lock (245, Par. 0111)  that when locked prevents movement of the grip relative to the body and when unlocked permits movement of the grip relative to the body (Par. 0111); a needle guard (208) retractable relative to the body (Par. 0105), a biasing member (Fig. 18, 214) biasing the needle guard away from the body;  wherein force on the needle guard exceeding a predetermined amount allows the needle guard to 
Olson is silent regarding a resistance band disposed between the body and the needle guard frictionally engaging the needle guard, wherein force on the needle guard overcomes a frictional force of the resistance band. 
Kirchhofer teaches an analogous invention directed to a force actuator injection device (Figs. 8a-8d), comprising a body (element 1) and needle guard (element 5), and a resistance band (the guiding track 4 is interpreted as a resistance band since it provides resistance to the needle guard) disposed between the body and the needle frictionally engaging the needle guard (Par. 0064; element 4b of the resistance band provides the initial resistance as shown from Figs. 8b-8c; the contact between protrusion 5a of the needle guard and abutment 4b will result in some frictional forces), wherein force on the needle guard overcomes a frictional force of the resistance band allowing the needle guard to retract relative to the body (Par. 0064). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the force actuated injection device of Olson to include a resistance band disposed between the body and the needle guard adapted to resist initial needle guard retraction relative to the body, wherein force on the needle guard overcomes a frictional force of the resistance band, as taught by Kirchhofer, in order to reduce unintended needle jabs or sticks (Par. 0017 - Par. 0030).  Kirchhofer further teaches a protrusion (Figs 8a-8d, element 5) on the needle guard which engages with an abutment (4b) on the resistance band (4) in order to accomplish the function recited above.  It would have further been obvious to one of ordinary skill in the art to modify the needle guard and the body of Olson, to include these engaging elements of a protrusion on the needle guard and an abutment on the resistance band, in order to allow the resistance band to accomplish its function of resisting initial needle guard retraction relative to the body.  
Regarding Claim 15, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 14 as discussed above, and further teaches wherein the predetermined amount of force required to overcome the frictional force of the resistance band is greater than an amount of force required to overcome the biasing member (Par. 0064).
Regarding Claim 17, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 14 as discussed above and including the limitations of claim 4 as the device has already been modified such the resistance band resists only initial retraction of the needle guard relative to the body (Kirchhofer, Par. 0064, the abutment 4b provides resistance only to the initial retraction of the needle guard since the protrusion of the needle guard snaps over the abutment after initial retraction; the device of Olson has been modified to include a resistance band 4 with the abutment 4b). 
Regarding Claim 18, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 14 as discussed above, and further teaches wherein the force actuated injection device has no stored internal energy for administering an injection (Par. 0119-0120; injection force is provided by the user and is not internally stored). 
Regarding Claim 19, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 14 as discussed above, and Olson further teaches wherein the body includes an internal fluid reservoir (Fig. 17A, element 202 of the body houses a syringe 218 with an internal fluid reservoir). 
Regarding Claim 20, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 14 as discussed above, and Olson further teaches wherein the body is adapted to hold a syringe (Fig. 17A, element 218) and the grip is adapted to engage a syringe plunger (215 is engaged with the plunger 212 and 228 which is a portion of the grip). 
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Kirchhofer, as applied to claim 1 above, and further in view of U.S. Patent No. 5,599,309 to Marshall. 
Regarding Claim 6, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the at least one axially extending member drives the lock radially inward out of engagement with the grip to unlock the grip relative to the body (Par. 0119, Olson teaches driving the lock radially outward out of engagement with the grip). 
Marshall teaches an analogous invention directed to a force actuated injection device which includes a lock (Fig. 1, element 11) which prevents movement of a drive member relative to the body (lock 11 prevents movement of drive member 8; the grip taught by Olson is used as a drive member to dispense medication and is analogous to the drive member taught by Marshall, thus the lock 11 of Marshall, which prevents movement of a drive member when locked, is also analogous to the lock of Olson), and Marshall further teaches at least one axially extending member (Fig. 1, element 7) which drives the lock radially inward out of engagement with the drive member to unlock the drive member relative to the body (Col. 3, lines 22-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Olson and Kirchhofer such that the at least one axially extending member drives the lock radially inward out of engagement with the grip to unlock the grip relative to the body, as taught by Marshall, since it has been held that rearrangement of parts amounts to obvious modification which would require only ordinary skill in the art. See MPEP 2144.04. Olson teaches providing the lock on element 201 of the body and biased radially inwards to be driven radially outward (See Fig. 13B).  Providing the lock, such that the axially extending member drives the lock radially inward out of engagement with the grip, as taught by Marshall, would only require providing the lock on element 202 of the body and biased radially outward, for example, in the region of the guide 227 in Fig. 13A. This type of arrangement is well known in the art, as evidenced by Marshall, and the modification requires only a simply rearrangement of the parts taught by Olson and would not change the operation of the device.  

Regarding Claim 11, the modified device of Olson and Kirchhofer teaches all of the limitations of claim 1 as discussed above and further teaches wherein the lock engages the grip when locked, but is silent regarding wherein the lock is biased radially outward toward the grip (Par. 0119, Olson teaches the locked biased radially inward).
Marshall teaches an analogous invention directed to a force actuated injection device which includes a lock (Fig. 1, element 11) which prevents movement of a drive member relative to the body (lock 11 prevents movement of drive member 8; the grip taught by Olson is used as a drive member to dispense medication and is analogous to the drive member taught by Marshall, thus the lock 11 of Marshall, which prevents movement of a drive member when locked, is also analogous to the lock of Olson), and Marshall further teaches wherein the lock is biased radially outward (Fig. 1 and Col. 3, lines 22-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Olson and Kirchhofer such that the lock is biased radially outward toward the grip, as taught by Marshall, since it has been held that rearrangement of parts amounts to obvious modification which would require only ordinary skill in the art. See MPEP 2144.04. Olson teaches providing the lock on element 201 of the body and biased radially inwards to be driven radially outward (See Fig. 13B).  Providing the lock biased radially outward toward the grip, as taught by Marshall, would only require providing the lock on element 202 of the body, for example, in the region 
Furthermore, since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design, absent a teaching as to criticality that the lock is biased radially outward toward the grip, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement.
Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 3 and 16, the closest prior art of record is Olson in view of Kirchhofer, as discussed above regarding claims 1 and 14.  Olson and Kirchhofer teach all of the limitations of claims 1 and 14, but are silent regarding wherein the resistance band is positioned surrounding one end of the body between an outer surface of the body and an inner surface of the needle guard, and frictionally engages the inner surface of the needle guard. Kirchhofer and Olson both teach devices wherein the needle guard is disposed inward of the body.  Kirchhofer teaches the resistance band provided surrounding one of the body, but frictionally engaging the outer surface of the needle guard. Olson has a similar arrangement; therefore the modified device would also have a resistance band frictionally engaging the outer surface of the needle guard.  Areas where one of ordinary skill in the art would find it obvious to modify the resistance band are shown in the boxed areas below, where the inner surface of 

    PNG
    media_image1.png
    530
    535
    media_image1.png
    Greyscale

Devices which have the needle guard disposed outward of the body are known in the art, such as in U.S. Patent No. 5,795,336 to Romano.  Romano teaches a needle guard (Fig. 3, element 30), a body (10), and a resistance band (22), wherein the resistance band is positioned surrounding one end of the body between an outer surface of the body and an inner surface of the needle guard, and frictionally engages the inner surface of the needle guard (protrusion 34 on the inner surface of the needle guard frictionally engages the resistance band on the outer surface of the body).  A simple rearrangement of parts of the modified device of Olson and Kirchhofer, such that the needle guard is disposed outward of the body, and having the resistance band positioned surrounding one end of the body between an outer surface of the body and an inner surface of the needle guard, and frictionally engages the inner surface 
Therefore, the recited feature of the resistance band is positioned surrounding one end of the body between an outer surface of the body and an inner surface of the needle guard, and frictionally engages the inner surface of the needle guard cannot be rendered obvious over the prior art, in combination with the other claimed features. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783